NO. 07-06-0063-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

MARCH 7, 2006
______________________________

DARRELL HARPER,


			Appellant


v.

THE STATE OF TEXAS, 


			Appellee


 _________________________________

FROM THE 100th DISTRICT COURT OF DONLEY COUNTY;

NO. 3376; HON. DAVID M. McCOY, PRESIDING
_______________________________

ON ABATEMENT AND REMAND
_______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.
	Darrell Harper appeals from the judgment of the trial court.  The clerk's and
reporter's records were due to be filed on February 16, 2006.  On March 6, 2006, the clerk
filed her first extension request to file the record because appellant has not paid for the
record.
	Accordingly, we abate this appeal and remand the cause to the 100th District Court
of Donley County (trial court) for further proceedings.  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to
determine the following:
	1.  	whether appellant desires to prosecute the appeal;

	2.  	whether appellant is indigent and entitled to appointed counsel and a
free record on appeal; and 


	whether the trial court certified appellant's right to appeal.

	The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute
findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be
developed a supplemental clerk's record containing its findings of fact and conclusions of
law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be
developed a reporter's record transcribing the evidence and arguments presented at the
aforementioned hearing.  Additionally, the district court shall then file the supplemental
record and reporter's record transcribing the hearing with the clerk of this court on or before
April 6, 2006.  Should further time be needed by the trial court to perform these tasks, then
same must be requested before April 6, 2006.
	It is so ordered.
							Per Curiam
Do not publish.